816 F.2d 680
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ali KOUHESTANIAN, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION, Respondent-Appellee.
No. 86-5873.
United States Court of Appeals, Sixth Circuit.
April 10, 1987.

Before KEITH, KENNEDY and RYAN, Circuit Judges.

ORDER

1
Petitioner seeks review of adverse decisions of the United States Parole Commission through a writ of habeas corpus under 28 U.S.C. Sec. 2241.  The district court dismissed this action for want of exhaustion of administrative remedies.  Petitioner appealed.  On appeal, the parties have briefed the issues.


2
Upon consideration of the briefs and record, we agree with the district court's action in this case.  It is therefore ORDERED that the final order of the district court be affirmed for the reasons set forth in that order.  Rule 9(b), Rules of the Sixth Circuit.